EMPLOYMENT AGREEMENT This employment agreement (this "Agreement"), dated as of November 26, 2007 (the "Effective Date"), is made by and between American Surgical Assistants, Inc., a Delaware corporation (the "Company"), and James Longaker (the "Executive") (each, a "Party" and together, the "Parties"). WHEREAS, the Executive is to be employed as Chief Financial Officer of the Company; and WHEREAS, the Parties wish to establish the terms of the Executive's employment by the Company; NOW, THEREFORE, in consideration of the foregoing, of the mutual promises contained herein and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties, intending to be legally bound, hereby agree as follows: 1.
